 


 HCON 384 ENR: 
U.S. House of Representatives
2006-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
One Hundred Ninth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. CON. RES. 384 
 
 
November 16, 2006 
Agreed to 
 
CONCURRENT RESOLUTION 
 
 
 
Whereas the Alpha Phi Alpha Fraternity was founded on December 4, 1906, by seven young men, respectfully known as the Seven Jewels, at Cornell University in Ithaca, New York; 
Whereas Henry Arthur Callis, Charles Henry Chapman, Eugene Kinckle Jones, George Biddle Kelley, Nathaniel Allison Murray, Robert Harold Ogle, and Vertner Woodson Tandy, the founders of the Fraternity, recognized the need for a strong bond of brotherhood among African descendants in this country; 
Whereas the aims of the Alpha Phi Alpha Fraternity are manly deeds, scholarship, and love for all mankind; 
Whereas for 100 years, the Alpha Phi Alpha Fraternity has played a fundamental role in the positive development of the character and education of more than 175,000 men; 
Whereas the brothers of Alpha Phi Alpha have shared countless friendships and a common belief in the founding ideals of the Fraternity; 
Whereas alumni from Alpha Phi Alpha include many noteworthy leaders in the areas of government, business, entertainment, science, and higher education; 
Whereas the Alpha Phi Alpha Fraternity has 350 college campus chapters and 350 alumni chapters in 44 States, the District of Columbia, Africa, Asia, the Caribbean, and Europe; and 
Whereas the Alpha Phi Alpha Fraternity continues to enrich the lives of its members who, in turn, carry out in their communities a commitment to service and the uplifting of humanity: Now, therefore, be it 
 
That Congress— 
(1)recognizes and honors the 100th anniversary of the founding of the Alpha Phi Alpha Fraternity; 
(2)commends all Alpha Phi Alpha brothers, past and present, for their bond of friendship, common ideals and beliefs, and service to community; and 
(3)expresses its best wishes for the Alpha Phi Alpha Fraternity’s continued success and growth. 
That  
 
Clerk of the House of Representatives.Secretary of the Senate. 
